SIXTH AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS SIXTH AMENDMENT dated this 12th day of February, 2010, to the Transfer Agent Servicing Agreement dated as of August 10, 2004, as amended August 15, 2005, June 8, 2007, October 8, 2007, August 14, 2009 and January 15, 2010, (the "Agreement"), is entered into by and between Intrepid Capital Management Funds Trust, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees; and WHEREAS, Paragraph 9of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit B is hereby superseded and replaced with Exhibit B attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. INTREPID CAPITAL MANAGEMENT U.S. BANCORP FUND SERVICES, LLC FUNDS TRUST By:/s/ Mark F. Travis By: /s/ Robert J. Kern Name: Mark F. Travis Name: Robert J. Kern Title:President/CEO Title: Executive Vice President 2/12/10 1 Exhibit B to the Transfer Agent Servicing Agreement – Intrepid Capital TRANSFER AGENT & SHAREHOLDER SERVICES ANNUAL FEE SCHEDULE Effective May 1, 2010 Service Charges to the Fund* Annual Shareholder Account Fee (see minimum) uNo-Load- $[] /account uClosed Accounts - $[] /account Annual Minimum u$[] Intrepid Capital Fund uIntrepid Capital Fund Class I $[] $[] beginning [] u$[] Intrepid Small Cap Fund uIntrepidSmall Cap Fund Class I $[] $[] beginning [] $[] beginning [] u$[] Intrepid Income Fund u$[] Intrepid All Cap Fund Activity Charges uTelephone Calls - $[] /minute uVoice Response Calls- $[] /call uAverage Cost Basis Reporting $[] /account uDisaster Recovery $[] /open account uAML New Account Service - $[] /new domestic accounts and $[] /new foreign account; $[] /shareholder verification uOmnibus Account Transactions $[] /transaction uDaily Valuation Trades $[] /trade uACH/EFT Shareholder Services: $[] /month/fund group $[] /ACH item, setup, change $[] /correction, reversal Short-Term Trader*-Software application used to track and/or assess transaction fees that are determined to be short-term trades.Service can be applied to some or all funds within a fund family.Fees will be applied if the fund(s) have a redemption fee. u[] days or less- $[] /open account *Waived for the Intrepid Capital Fund- Investor Class, Intrepid Small Cap Fund- Investor Class, Intrepid All Cap Fund and Intrepid Income Fund * Subject to CPI increase, Milwaukee MSA. Vision Mutual Fund Gateway Permits broker/dealers, financial planners and RIAs to use a Web-based system to perform account inquiry. uInquiry Only – Inquiry$[] /event – Broker ID $[] /month/ID Client Web Data Access Client on-line access to fund and investor data through USBFS technology applications and data delivery security software. u$[] /month for ReportSource u$[] /month for DDS (Secure Data Delivery Services) Literature Fulfillment Services uAccount Management $[] /month (account management, lead reporting and database administration) uOut-Of-Pocket Expenses Kit and order processing expenses, postage And printing Qualified Plan Fees (Billed to Investors) u$[] /qualified plan acct (Cap at $[] /SSN) u$[] /Coverdell ESA acct (Cap at $[] /SSN) u$[] /transfer to successor trustee u$[] /participant distribution (Excluding SWPs) u$[] /refund of excess contribution Shareholder Fees (Billed to Investors) u$[] /outgoing wire transfer u$[] /overnight delivery u$[] /telephone exchange u$[] /return check or ACH u$[] /stop payment u$[] /research request per account (Cap at $[] /request) (For requested items of the second calendar year [or previous] to the request) Out-of-pocket Costs - Including but not limited to: uTelephone toll-free lines, call transfers, etc. uMailing, sorting and postage uStationery, envelopes uProgramming, special reports uInsurance, record retention, microfilm/fiche uProxies, proxy services uLost shareholder search uACH fees uNSCC charges uAll other out-of-pocket expenses 2/12/10 2
